Haywood, J.
The defendant's possession, though continued for seven years, yet being unaccompanied with any colour of title, during a great part of that time, will avail him nothing. But the title of the plaintiff is itself defective, because the conveyance from Walker was at a time when the defendant was in possession under an adverse claim : even Walker, who had the legal title before this *124time, could only have acquired the possession, by a suit in ejectment ; but this right of entry, he ought to have enforced himself, and could not legally transfer it to the plaintiff.
Verdict for the Defendant.